[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Bucio, Slip Opinion No. 2017-Ohio-8709.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-8709
                         DISCIPLINARY COUNSEL v. BUCIO.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Bucio, Slip Opinion No.
                                   2017-Ohio-8709.]
Attorneys—Misconduct—Misappropriation of client funds—Sufficient mitigation
    outweighs presumptive sanction of disbarment—Indefinite suspension with no
    credit for time served under interim felony suspension.
   (No. 2017-0800—Submitted July 11, 2017—Decided November 29, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-053.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Christopher Ramon Bucio, of Urbana, Ohio, Attorney
Registration No. 0076517, was admitted to the practice of law in Ohio in 2003. In
January 2017, we suspended Bucio’s license on an interim basis after receiving
notice of his felony conviction for unauthorized use of a client’s property in
                             SUPREME COURT OF OHIO




violation of R.C. 2913.04. In re Bucio, 149 Ohio St.3d 1243, 2017-Ohio-29, 75
N.E.2d 1257.
       {¶ 2} In 2015, relator, disciplinary counsel, charged Bucio with
professional misconduct based on the facts that led to his felony conviction. Bucio
stipulated to most of the charges against him, and after a hearing, a three-member
panel of the Board of Professional Conduct found that he violated the professional-
conduct rules and recommended that he serve a two-year suspension, with the
second year stayed on conditions and with no credit for time served under his
interim felony suspension. Upon review, the board adopted the panel’s findings of
misconduct but increased the recommended sanction, concluding that an indefinite
suspension, with no credit for time served, was the appropriate sanction for Bucio’s
misconduct. The board also recommends that we prohibit him from petitioning for
reinstatement until he successfully completes or is released from his five-year
community-control sanction imposed as part of his criminal sentence. Bucio did
not object to the board’s report and recommendation.
       {¶ 3} Based on our independent review, we adopt the parties’ stipulations
of fact and misconduct and agree with the board’s recommended sanction.
                                    Misconduct
       {¶ 4} On August 18, 2010, local law-enforcement authorities arrested Linda
Heuker after finding a marijuana-growing operation in the basement of her home.
Heuker’s adult children met with Bucio about potentially representing their mother,
and he visited her in jail. Heuker advised Bucio that she did not have enough cash
for attorney fees but that she would be willing to sell a 22-acre parcel of farmland
to pay for representation. Bucio suggested that she transfer the property to him and
that he would take care of the details, and she agreed to the proposal. At all relevant
times, Heuker believed that she would transfer her land to Bucio as a retainer for
his legal services and that he would thereafter sell the land on her behalf, deduct his




                                          2
                                January Term, 2017




attorney fees and expenses from the sale proceeds, and provide her with the
remaining balance from the sale.
       {¶ 5} While in jail, Heuker also signed a fee agreement requiring her to pay
Bucio’s law firm a flat fee for each stage of the representation. Specifically, the
agreement provided that she would pay $30,000 for representation during the
pretrial stage of her case, $40,000 for representation during the trial stage, and
$10,000 for representation during the motion stage. On the first page of the
agreement, a handwritten notation indicated that Heuker would transfer her land in
exchange for full payment of legal fees and expenses. Heuker later claimed that
when she signed the fee agreement, she saw only the signature page and was not
given an opportunity to review the other pages in the document.
       {¶ 6} Bucio thereafter worked out a plea agreement with the county
prosecuting attorney, and on September 1, 2010, about two weeks after the police
arrested her, Heuker pled guilty to a third-degree felony and was released from jail.
       {¶ 7} Around the same time, Heuker signed a deed transferring her
farmland to Bucio’s law firm. Before entering into the transaction, Bucio failed to
comply with the professional-conduct rule designed to protect a client against his
or her attorney’s potential overreaching when the attorney enters into a business
transaction with the client. For example, Bucio failed to fully disclose in writing
the terms on which he was acquiring an interest in Heuker’s property, he failed to
advise her of the desirability of seeking independent legal counsel before entering
into the transaction or give her a reasonable opportunity to seek such advice, and
he failed to obtain her informed consent to the essential terms of the transaction and
his role in it. Consequently, the parties stipulated that he violated Prof.Cond.R.
1.8(a) (prohibiting a lawyer from entering into a business transaction with a client
unless specific conditions are met).
       {¶ 8} By October 2010, Bucio’s law firm had transferred Heuker’s
farmland to a real-estate company owned by the law-firm partners, which then sold




                                          3
                             SUPREME COURT OF OHIO




the land for $135,000.     After paying various expenses—including Heuker’s
outstanding mortgage on the land and a judgment against her from a related
municipal-court case—the real-estate company netted $127,767.02 from the sale,
and through various real-estate transactions, the company transferred that money to
Bucio. However, neither Bucio nor anyone associated with his law firm advised
Heuker of the sale or the sale price of her land. Based on this conduct, the parties
stipulated that Bucio violated Prof.Cond.R. 1.4(a)(3) (requiring a lawyer to keep
the client reasonably informed about the status of a matter).
       {¶ 9} Beginning in 2011, Heuker attempted to contact Bucio on multiple
occasions about the remaining money from the sale of her farmland. Bucio,
however, did not return her phone calls. He also cancelled appointments that she
had made with his staff. The parties stipulated that Bucio’s failure to communicate
with his client violated Prof.Cond.R. 1.4(a)(4) (requiring a lawyer to comply as
soon as practicable with reasonable requests for information from the client).
       {¶ 10} In August 2011, Bucio informed Heuker of his position that she was
not entitled to any portion of the farmland’s sale proceeds because he had accepted
the land as a flat fee for representing her in the criminal case. Bucio later
acknowledged, however, that he spent only about 40 hours working on Heuker’s
case and that if he had charged his hourly rate of $225, he would have received
$9,000 for the representation.    Thus, the parties stipulated that by accepting
Heuker’s land as a fee for representing her in the criminal matter, Bucio collected
a clearly excessive fee in violation of Prof.Cond.R. 1.5(a) (prohibiting a lawyer
from making an agreement for, charging, or collecting an illegal or clearly
excessive fee).
       {¶ 11} In 2012, Heuker retained counsel and filed a civil lawsuit against
Bucio and others for legal malpractice and related claims. However, a trial court
found her claims time barred under the one-year limitations period for malpractice
actions, and that decision was affirmed on appeal. See Heuker v. Roberts, Kelly &




                                         4
                                January Term, 2017




Bucio, L.L.P., 2013-Ohio-3987, 998 N.E.2d 827 (3d Dist.). Nonetheless, the
Shelby County prosecuting attorney had heard about the situation and asked the
Ohio Bureau of Criminal Investigation to investigate the transaction between Bucio
and his client. That investigation eventually led to Bucio’s 2016 guilty plea to one
count of unauthorized use of property in violation of R.C. 2913.04(A), a fourth-
degree felony. In January 2017, the Shelby County Court of Common Pleas
sentenced Bucio to five years of community control and ordered him to pay a
$5,000 fine. Based on his conviction, the parties stipulated that Bucio violated
Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an illegal act that
reflects adversely on the lawyer’s honesty or trustworthiness).
       {¶ 12} In February 2016, Bucio agreed to pay Heuker $97,767.02 to settle
the matter. The parties calculated the restitution amount by deducting $30,000—
Bucio’s flat fee for representing Heuker in the pretrial stage of her criminal case
pursuant to their fee agreement—from $127,767.02, which was the amount that he
had received from the sale of her farmland. By January 2017, Bucio paid Heuker
the entire amount, and the parties stipulated that no additional restitution is owed.
       {¶ 13} We adopt the parties’ stipulations of fact and misconduct. We also
dismiss any remaining charges alleged in the complaint.
                                      Sanction
       {¶ 14} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
                        Aggravating and mitigating factors
       {¶ 15} As aggravating factors, the board found that Bucio had a dishonest
motive and engaged in multiple offenses. See Gov.Bar R. V(13)(B)(2) and (4).
The board also noted that Heuker suffered significant financial harm as a result of
Bucio’s misconduct, as she was forced to initiate civil litigation in an attempt to




                                          5
                             SUPREME COURT OF OHIO




recoup her money, and she did not receive her portion of the sale proceeds until six
years after the sale. See Gov.Bar R. V(13)(B)(8). In addition, the panel noted that
Bucio did not express remorse or accept responsibility for his actions until 2016,
after his criminal conviction.
       {¶ 16} In mitigation, Bucio has no prior discipline and other penalties and
sanctions have been imposed—namely, his conviction and sentence. See Gov.Bar
R. V(13)(C)(1) and (6).
                                 Applicable precedent
       {¶ 17} The board found that by retaining the proceeds from the sale of
Heuker’s land, Bucio essentially misappropriated his client’s funds. Although the
presumptive sanction for such conduct is disbarment, the board concluded that an
indefinite suspension was appropriate here, citing two similar misappropriation
cases: Disciplinary Counsel v. Peterson, 135 Ohio St.3d 110, 2012-Ohio-5719,
984 N.E.2d 1035, and Cleveland Bar Assn. v. Harris, 96 Ohio St.3d 138, 2002-
Ohio-2988, 772 N.E.2d 621.
       {¶ 18} In Peterson, an attorney improperly entered into a business
transaction with a client without obtaining the client’s informed consent and then
stole funds from the client. The attorney was convicted of fourth-degree felony
theft and sentenced to 30 days in jail and five years of community control and
ordered to pay $80,000 in restitution. Given the mitigating factors in the case—
including that the attorney lacked a prior disciplinary record, made restitution,
served other sanctions for the misconduct, and accepted responsibility for his
actions—we found that an indefinite suspension was warranted.
       {¶ 19} In Harris, an attorney converted money entrusted to him by an
institutionalized client and failed to cooperate in the ensuing disciplinary
investigation. Although we acknowledged that we typically impose the strictest
discipline—permanent disbarment—in misappropriation cases, we found sufficient




                                          6
                                  January Term, 2017




mitigating factors to warrant an indefinite suspension, including his lack of prior
discipline and the evidence he submitted of good character and reputation.
           {¶ 20} We agree with the board that Bucio’s egregious misconduct here was
tantamount to misappropriation of client funds. But we also agree that similar to
Peterson and Harris, sufficient mitigating factors weigh against the presumptive
sanction of disbarment, including Bucio’s lack of prior discipline, the imposition
of other penalties for his misconduct, his restitution, and his acknowledgment,
albeit belatedly, of the wrongfulness of his actions. Accordingly, we adopt the
board’s recommended sanction.
                                      Conclusion
           {¶ 21} For the reasons explained above, Christopher Ramon Bucio is
indefinitely suspended from the practice of law in Ohio, with no credit for time
served under his interim felony suspension. He may not petition for reinstatement
until he successfully completes or is released from the community-control sanction
imposed as part of his criminal sentence. Costs are taxed to Bucio.
                                                              Judgment accordingly.
           O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                 _________________
           Scott J. Drexel, Disciplinary Counsel, Joseph M. Caligiuri, Chief Assistant
Disciplinary Counsel, and Karen H. Osmond, Assistant Disciplinary Counsel, for
relator.
           Bieser, Greer & Landis, L.L.P., and David Carr Greer; and Charles J.
Kettlewell, for respondent.
                                 _________________




                                           7